Citation Nr: 1113564	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-03 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from November 1980 to November 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

During the entire appeal period, the service-connected left knee disability has been manifested by, at most, limitation of flexion to 90 degrees and limitation of extension to 0 degrees; the knee is stable.  


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits.  Specifically, the discussions in December 2007 and September 2008 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to an increased rating for his service-connected left knee disability.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decision on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claim and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his claim in the December 2007 and September 2008 VCAA letters and also was provided with notice of the types of evidence necessary to establish a rating and effective date for the disability on appeal in the December 2007 VCAA letter.

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Further, the Board finds that the issue adjudicated by this appeal involves an initial rating claim.  The Court and the United States Court of Appeals for the Federal Circuit have held that once service connection is granted, the claim is substantiated and additional VCAA notice is not required.  Thus, any defect in the VCAA notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, VCAA notice requirements are satisfied in the matter of an initial rating claim flowing downstream from the appeal of a rating decision granting service connection, such as in the case at hand for the increased rating claim.  

The Board finds that there has been compliance with the assistance provisions set forth in the new law and regulation.  The Veteran has been an afforded appropriate VA examination.  The examination was based on a review of the evidence in the claims file and on physical examination of the Veteran.  The examiner provided the Board with pertinent evidence regarding the status of the knee which is sufficient to accurately rate the issue on appeal.  The examiner measured the range of motion of the knee and other pertinent symptomatology associated with the disability and also recorded the Veteran's subjective complaints.  The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No additional pertinent evidence has been identified by the appellant as relevant to the issue decided herein for which attempts to obtain the evidence have not been made.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.


Analysis

In September 1997, the Veteran submitted a claim of entitlement to service connection for a left knee disorder.  In July 2008, the RO granted service connection for degenerative joint disease of the left knee and assigned a 10 percent disability evaluation.  The Veteran has disagreed with the initial disability evaluation assigned.  The 10 percent evaluation has been assigned under Diagnostic Code 5010.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  See 38 C.F.R. § 4.14. 

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  The Board has long recognized that, when considering initial ratings as in the current case, the degree of impairment since the effective date of the grant of service connection must be considered, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. 
§ 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40.

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 post-traumatic arthritis is rated on the basis limitation of motion under the appropriate Diagnostic Codes for the specific joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  A 10 percent rating is warranted when it is limited to 45 degrees and a 20 percent rating is warranted when it is limited to 30 degrees.  A 30 percent rating contemplates limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.  A 0 percent rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, and a 20 percent rating is warranted when it is limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent evaluation, extension limited to 30 degrees warrants a 40 percent evaluation, and a 50 percent evaluation contemplates extension limited to 45 degrees.

In VAOPGCPREC 9-04, VA General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  VAOPGCPREC 9-04.  Specifically, where a Veteran has both limitation of flexion and limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

Normal range of motion of the knee for VA purposes is 0 degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

The Board finds that an increased rating is not warranted for degenerative joint disease of the left knee at any time during the appeal period based on limitation of motion.  

A private clinical record dated in October 2007 indicates that the Veteran had a painful range of motion but the extent of the range of motion was not quantified.  

In November 2007, a private clinical record reveals the range of motion of the left knee was from 0 to 120 degrees.  

At the time of a June 2008 VA examination, the examiner determined that the range of motion of the left knee was from 0 to 130 degrees or 110 degrees.  Additionally, it was noted that pain began around 90 degrees.  The examiner opined that the left knee was additionally limited in function by 0 degrees as a result of pain, fatigue, and lack of endurance after repetitive use.  

An increased rating is not warranted under Diagnostic Code 5260 as the greatest level of impairment of flexion was 110 degrees for the left knee.  When pain is taken into account, the greatest level of impairment of flexion was 90 degrees noted at the time of the June 2008 VA examination.  This does not warrant an increased rating.  A compensable evaluation requires flexion to be restricted to 45 degrees or less.  An increased rating is not warranted under Diagnostic Code 5261 as the range of motion for extension the left knee was determined to be 0 or normal at all times during the appeal period.  A compensable evaluation requires extension to be restricted to 10 degrees or more.  An increased rating is not warranted for the left knee upon consideration of 38 C.F.R. §§  4.40, 4.45 and the holdings in Deluca.  The examiner who conducted the most recent VA examination found that there was no additional limitation in the range of motion of the knee after repetitive activity due to weakness, instability, lack of coordination, fatigue or endurance.  

The Board finds that an increased rating is not warranted under any other applicable Diagnostic Code.  While the Veteran reported he experienced symptoms of instability and locking, physical examination of the knee during the appeal period has consistently indicated that the knee is stable.  The private clinical records dated in October 2007 and November 2007 reveal that physical examination found the knee to be stable.  The examiner who conducted the June 2008 VA examination also determined that the ligaments were stable.  The Board places greater probative weight on the medical findings which indicate that the Veteran has stable knees as opposed to the Veteran's self reported symptomatology.  While the Veteran is competent to report on symptomatology he experiences, he is not competent to make more than a simple diagnosis.  The health care professionals who have examined the Veteran have consistently failed to attribute any instability to the service-connected knee.  The Board finds this evidence more probative than the Veteran's self reported symptomatology which has been advanced when there is a chance for pecuniary gain.  The Board finds that an increased rating is not warranted under Diagnostic Code 5257 based on recurrent subluxation or lateral instability.  The medical evidence demonstrates that the knee is stable.  

An increased rating is not warranted under Diagnostic Code 5256 based on the presence of ankylosis as all the evidence of record demonstrates that the Veteran is able to move his knee at all times during the appeal period.  

An increased rating is not warranted under Diagnostic Codes 5258 or 5259 as there is no evidence of record demonstrating that the service-connected knee disability is productive of impairment of semilunar cartilage or required removal of cartilage.  

Increased ratings are not warranted under Diagnostic Codes 5262 or 5263 as there is no evidence of record demonstrating any impairment in the tibia and fibula or the presence of genu recurvatum.  

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture such that the available schedular evaluations for the service-connected knee disability are inadequate.  A comparison between the level of severity and symptomatology of the disability with the established criteria found in the rating schedule under the pertinent Diagnostic Codes shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology (painful motion of the knees).

The Board further observes that, even if the available schedular evaluations for the disability are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his service-connected left knee.  Indeed, it does not appear from the record that he has been hospitalized at all for knee problems during the appeal period.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  The Veteran has apparently maintained employment during the entire appeal period and there is nothing in the record which suggests that the service-connected knee disability markedly impacts his ability to perform his job.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this service-connected left knee disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

After reviewing the totality of the relevant evidence, the Board is compelled to conclude that the preponderance of such evidence is against entitlement to an increased rating for the service-connected left knee.  It follows that there is not a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination pursuant to 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


